FILED
                             NOT FOR PUBLICATION                             AUG 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DINESH PRASAD,                                    No. 11-70311

               Petitioner,                        Agency No. A078-186-128

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Dinesh Prasad, a native and citizen of Fiji, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his motion for a continuance. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for a continuance, Karapetyan v. Mukasey, 543 F.3d 1118, 1121 (9th Cir.

2008), superseded by statute on other grounds as stated in Owino v. Holder, 575
F.3d 956, 958 (9th Cir. 2009) (per curiam), and review de novo questions of law,

Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny in part and dismiss in

part the petition for review.

      The IJ did not abuse her discretion in denying Prasad’s motion for a third

continuance for failure to show good cause where the Form I-130 Petition for

Alien Relative on Prasad’s behalf had been denied and an appeal was pending at

the time of his hearing. See 8 C.F.R. § 1003.29 (IJ has authority to grant a

continuance upon a showing of good cause); Karapetyan, 543 F.3d at 1129. It

follows that Prasad’s due process claim fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice for a petitioner to prevail on a

due process claim).

      We lack jurisdiction to review Prasad’s claim that the IJ’s failure to grant

him a continuance denied him an opportunity to present evidence of changed

country conditions because this claim was not raised before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to

review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                       11-70311